84745: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-23016: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84745


Short Caption:DALEY VS. ENCORE GRP. OF PROF'LS, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A735644Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/02/2022 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantGabriel J. DaleyTimothy P. Thomas
							(Law Office of Timothy P. Thomas, LLC)
						


RespondentEncore Group of Professionals, LLCKent P. Woods
							(Law Office of Kent P. Woods LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/24/2022Filing FeeFiling Fee Due.  (SC)


05/24/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.  (SC)22-16494




05/24/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days.  (SC)22-16497




05/24/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days.  (SC)22-16499




05/27/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC22-17018




05/31/2022Filing FeeFiling Fee Paid. $250.00 from Law Office of Timothy P. Thomas.  Check no. 2380. (SC)


05/31/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-17205




06/02/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)22-17468




06/07/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 22, 2022, at 10:00 AM. (SC)22-18191




06/22/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)22-19680




06/22/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-19733




06/23/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)22-19884




06/28/2022MotionFiled Respondent's Motion to Dismiss Appeal for Lack of Subject Matter Jurisdiction and for an Award of Sanctions, Fees, and Costs. (SC)22-20363




07/06/2022Notice/IncomingFiled Certificate of Service of Motion to Dismiss Appeal for Lack of Subject Matter Jurisdiction and for an Award of Sanctions, Attorney Fees, and Costs. (SC)22-21193




07/06/2022Docketing StatementFiled Docketing Statement Civil Appeals. (REJECTED PER NOTICE ISSUED 7/7/22) (SC)


07/07/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-21367




07/07/2022MotionFiled Appellant's Motion for Extension of Time to File Docketing Statement. (SC)22-21456




07/07/2022MotionFiled Appellant's Motion for Extension of Time to File Opposition to Motion to Dismiss. (SC)22-21457




07/07/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/12/22 and 2/15/22. To Court Reporter: Verbatim Digital Reporting. (REJECTED PER NOTICE ISSUED 7/8/22) (SC)


07/08/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-21489




07/08/2022Order/ProceduralFiled Order Granting Motions.  Appellant shall have 7 days from the date of this order to file and serve the docketing statement and an opposition to the motion to dismiss.  (SC)22-21586




07/11/2022MotionFiled Appellant's Opposition to Motion to Dismiss Appeal for Lack of Subject Matter Jurisdiction and For Award of Sanctions, Attorneys gees and costs. (SC)22-21769




07/12/2022Docketing StatementFiled Respondents' Response to Docketing Statement. (SC)22-21845




07/12/2022MotionFiled Respondent's Reply in Support of Motion to Dismiss Appeal for Lack of Subject Matter Jurisdiction and for an Award of Sanctions, Attorney Fees, and Costs. (SC)22-21892




07/12/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-21901




07/12/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/12/22 and 2/15/22.  To Court Reporter: Verbatim Digital Reporting. (SC)22-21967




07/15/2022Transcript RequestFiled Second Proper Person Appellant's Request for Transcript of Proceedings. Transcripts requested:  1/12/22 and 2/15/22.  To Court Reporter:  Verbatim Digital Reporting, LLC.  (SC)22-22374




07/15/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-22379




07/21/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn1[Respondent's motion for sanctions and attorney fees and costs related to the appeal is denied.]  SNP22-JH/LS/DH  (SC)22-23016





Combined Case View